DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                 M2K, LLC,
                                 Appellant,

                                     v.

                        TRX RESIDENTIAL, LLC,
                              Appellee.

                               No. 4D17-1262

                          [September 28, 2017]

  Appeal of non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; David Haimes, Judge; L.T. Case No.
CACE6-014891.

    Rodrigo S. Da Silva of Law Offices of Rodrigo S. Da Silva, P.A., Miami,
for appellant.

   C. Cory Mauro of Mauro Law, P.A., Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

MAY, LEVINE and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.